Citation Nr: 1639041	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-49 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served in the United States National Guard and in the United States Army Reserves, which service included verified periods of active duty from September 19, 1983, to February 18, 1984, from September 20, 1990, to June 20, 1991, and from June 16, 1996, to December 26, 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that, in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101 (2) (West 2014); see 38 C.F.R. § 3.1 (d) (2015).  "[A]ctive military, naval, or air service" is defined to include

active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.

38 U.S.C.A. § 101 (24); see 38 C.F.R. § 3.6 (a) (2015).  

Here, the Veteran is seeking service connection for asthma that he alleges was incurred as a result of his active military service.  Specifically, the Veteran asserts that he was first treated for breathing problems in December 1990 while deployed overseas during the Gulf War, stating that he served in a heavily polluted area where he was often exposed to smoke and toxic fumes.  In this case, status as a veteran for the period from September 1990 to June 1991 is not at issue, as his DD Form 214 reflects active duty service for that time period.  It further shows that from October 1, 1990, to May 18, 1991, the Veteran was ordered to active duty support of Operation Desert Shield/Desert Storm.  Thus, there is no question as to the Veteran's potentially eligibility for VA benefits based on a disability resulting from disease or injury incurred in or aggravated by active military service from September 20, 1990, to June 20, 1991.  (Parenthetically, the Board notes that Block 12 of the Veteran's DD Form 214 for this period of service does not indicate foreign service.  Block 12 of his DD Form 214 for his period of service from June 1996 to December 1996 similarly does not reflect foreign service.  It is clear, however, from other information recorded on the Veteran's DD Form 214s that he did indeed serve overseas in the Southwest Asia theater of operations as well as in Bosnia.  The Board thus finds no reason at this juncture to question the Veteran's service overseas).

The Board observes that the Veteran has not been afforded a VA examination specifically in connection with his current claim for service connection.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A (d) (West 2014) and by regulation found at 38 C.F.R. § 3.159 (c)(4) (2015), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

At the outset, the Board notes that it has been determined in this case the Veteran's service treatment records (STRs) are missing and the Veteran has been apprised of the unavailability of his records.  Although the Veteran's STRs are unavailable for review, the Board points out that the Veteran is competent to report on the onset and continuity of breathing problems.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran also has submitted private medical evidence showing prescribed medication for the treatment of asthma/respiratory issues, in addition to buddy statements attesting to the Veteran's complaints of breathing problems since returning from his overseas deployment in 1991.  Based on this evidence, and in consideration of the fact that where records are missing, VA has a heightened duty to assist, see Moore v. Derwinski, 1 Vet. App. 401, 406 (1991), the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that the claim of service connection for asthma must be remanded for VA medical examinations that address the nature and etiology of the Veteran's current claimed disability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should furnish to the Veteran a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, especially those from E.C., MD, and/or any other clinician who has prescribed the Veteran medication for treatment of his asthma.

2.  After all records and/or responses have been associated with the claim, arrange for the Veteran to undergo a VA examination in connection with his claim of service connection for asthma.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.

All necessary tests and studies should be conducted to and the results of any such tests should be documented within the examination report.

The examiner should then set forth all diagnosed respiratory disorders from which the Veteran suffers.  The examiner should then opine as to whether it is at least as likely as not that any current respiratory disorder had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein, to include his reported exposure to smoke and toxic fumes.

In addressing the above, the examiner must consider and discuss the Veteran's lay assertions regarding the onset of breathing problems while deployed overseas during the Gulf War from 1990-1991 and continuity of symptoms since that time, as well as his indication of having been exposed to heavy smoke and toxic fumes.  The clinician is reminded that the Veteran is competent to report on such matters and consideration of lay evidence is particularly important in a case such as this where the STRs are missing.

Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for his opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for asthma.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

